Citation Nr: 1813457	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-22 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation, in excess of 10 percent prior to May 10, 2012 and in excess of 20 percent thereafter, for service connected spondylosis of the lumbar spine with degenerative arthritis.
 
2.  Entitlement to an increased evaluation, in excess of 10 percent, for service connected status post fracture of the right tibia. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from October 1975 through September 1977. 

This appeal comes to the Board of Veterans' Appeals ("Board") from rating decisions, dated January 2012 and July 2012, issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Roanoke, Virginia (hereinafter Agency of Original Jurisdiction ("AOJ")).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, a remand is required before the Board may make a determination on the merits of the instant appeal.  Specifically, the Board finds that a remand is required to ensure that the AOJ has satisfied its duties under the Veterans Claims Assistance Act ("VCAA").  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

In a September 2017 statement to the Board, the Veteran, through his representative, requested that the Board review and consider his most recent VA treatment records from the Salem VA Medical Center ("VAMC").  A review of the current evidence shows that the AOJ has obtained the Veteran's VAMC records dated through March 2017. 

VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C. §5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  As the Veteran has identified relevant outstanding medical records, the Board finds that a remand is required to obtain such evidence before the Board may make a determination as to the remaining issues on appeal.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain an updated copy of the Veteran's Salem VAMC records, dated from March 2017 to the present.

The AOJ should additionally contact the Veteran, and, with his assistance, identify any additional outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  

If the AOJ's attempts to obtain any outstanding records results in a finding that such records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




